       Case: 1:21-cv-02956 Document #: 1 Filed: 06/02/21 Page 1 of 4 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KEVIN LOCKETT,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )       Case No.: 21 CV 2956
v.                                                   )
                                                     )
THE HOME DEPOT, INC.,                                )
                                                     )
       Defendant.                                    )



                                    NOTICE OF REMOVAL


       NOW COMES the Defendant, HOME DEPOT U.S.A., INC., incorrectly named herein as

HOME DEPOT, INC., and HOME DEPOT, INC., individually (hereinafter collectively identified

to as “Home Depot”), by and through their attorney McVEY & PARSKY, LLC, and pursuant to

28 U.S.C.A. 1332, 1441 and 1446, hereby provide notice of their removal of this cause pursuant

to said statutes for the following reasons:

       1.      On or about April 21, 2021, there was commenced and is now pending in the Circuit

Court of Cook County, Illinois, County Department, a certain civil action under Case No. 2021 L

004157 in which KEVIN LOCKETT, is the Plaintiff, and HOME DEPOT U.S.A., INC. is the

Defendant.

       2.      The aforementioned lawsuit is brought by the Plaintiff seeking damages for

personal injuries under negligence/willful and wanton misconduct theory.            The Plaintiff’s

Complaint prays for damages in a sum in excess of $50,000.00.

       3.      Plaintiff’s Complaint alleges that he suffered injuries as a result of an incident at

Home Depot on March 25, 2021. See attached Exhibit “A.” More specifically, upon information
       Case: 1:21-cv-02956 Document #: 1 Filed: 06/02/21 Page 2 of 4 PageID #:2




and belief, Plaintiff was shot multiple times, which necessitated extended hospitalization and

medical treatment. As a result, Plaintiff “has become liable for large sums of money for medical

and hospital care and attention.” Accordingly, Plaintiff will be seeking damages in excess of

$75,000.00.

           4.   The Defendant states that the above lawsuit involves a controversy with complete

diversity of citizenship between citizens of different states, and the Defendant affirmatively states

further:

                (a)      Plaintiff was at the commencement of this action, and is now, a
                         citizen of the State of Illinois, and is a resident of the State of Illinois,
                         and is not a citizen of the State of Delaware or the State of Georgia.

                (b)      The Defendant, HOME DEPOT U.S.A., INC., is a corporation duly
                         created and organized by and under the laws of the State of
                         Delaware with its principal place of business in the State of Georgia,
                         and was not and is not a corporation created or organized under the
                         laws of the State of Illinois, nor does it have its principal place of
                         business in the State of Illinois.

           5.   This matter involves a controversy between an individual who is a resident of the

State of Illinois and a corporation or organized pursuant to the laws of a state other than Illinois,

and who has its principal place of business in a state other than Illinois. Further, the amount in

controversy involves more than $75,000.00, exclusive of interest and costs. Accordingly, the

District Court for the United States has original jurisdiction over this lawsuit.

           6.   This Notice of Removal is timely as it is within thirty (30) days of service.

Defendant Home Depot was served on May 4, 2021.

           7.   Attached hereto, and made a part hereof, are copies of the following documents

filed by the Plaintiff and forwarded by the Defendant for filing in the Circuit Court of County,

Illinois, County Department, Illinois under case #2021 L 004157.

                     Plaintiff’s Complaint at Law;
       Case: 1:21-cv-02956 Document #: 1 Filed: 06/02/21 Page 3 of 4 PageID #:3




                 Plaintiff’s Notice of Filing Proof of Service on Defendant;
                 Defendant’s Appearance;
                 Defendant’s Answer to Plaintiff’s Complaint at Law and Affirmative Defenses;
                and

                To the Defendant’s knowledge, no other documents, or pleadings were filed in said

lawsuit.

        8.      Notice of the filing of this Removal has been given to all parties as required by law,

and is attached hereto. A true and correct copy of this Removal has been filed with the Circuit

Court of Cook County, Illinois – Law Division, as provided by law.

        9.      The Defendant herein on removal demands this case be tried by a jury.

        WHEREFORE, the Defendant, HOME DEPOT U.S.A., INC., incorrectly named herein as

HOME DEPOT, INC., and HOME DEPOT, INC., individually, pray that they may affect removal

of the within action from the Circuit Court of Cook County, Illinois – Law Division, to the United

States District Court for the Northern District of Illinois – Eastern Division, and that the matter be

tried before a jury.


                                               Respectfully submitted,

                                               HOME DEPOT U.S.A., INC.


                                       BY:     /s/ Mark Parsky
                                               Mark E. Parsky (ARDC# 6184456)
                                               One of Its Attorneys

Mark E. Parsky
Benjamin J. Galloway
McVEY & PARSKY, LLC
30 N. LaSalle Street, Suite 2100
Chicago, IL 60602
Ph.: 312/551-2130
Fax: 312/551-2131
E/M: mep@mcveyparsky-law.com
       bjg@mcveyparsky-law.com
      Case: 1:21-cv-02956 Document #: 1 Filed: 06/02/21 Page 4 of 4 PageID #:4




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 02, 2021, I electronically filed the foregoing with the
Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this day on
all counsel of record identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner for those counsel or parties who are not
authorized to receive electronic Notice of Electronic Filing:


Daniel E. Goodman
LAW OFFICE OF DANIEL E. GOODMAN, LLC
10400 West Higgins Road, Suite 500
Rosemont, IL 60018
dan@danielgoodmanlaw.com



                                             McVEY & PARSKY, LLC
                                             Attorney for Defendant
                                             30 N. LaSalle Street, Suite 2100
                                             Chicago, IL 60602
                                             Ph.: 312/551-2130
                                             Fax: 312/551-2131

                                             By:     /s/ Mark Parsky
                                                     Mark E. Parsky (ARDC# 6184456)
